DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on October 19, 2020.  Claims 1 – 19 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 6,752,466 B2) to Liang.
Regarding claim 1, Liang discloses the backpack customization device (20) comprising: 

the first fastener (24);5 
the second fastener (25); 
the mounting panel (30); 
the plurality of customizing elements (i.e. (29) & each (26) SOS Lettering Indicia) in Figures 2 & 3); 
the first fastener (24) being connected along the first edge (i.e. Left Edge) of the body panel (21); 
the second fastener (25) being mounted along the second edge (i.e. Right Edge) of the body panel (21);10 
the second edge (i.e. Right Edge) being positioned opposite to the first edge (i.e. Left Edge) across the body panel (21); 
the mounting panel (30) being superimposed onto the first surface (23) of the body panel (21) (See Column 2, lines 13 & 14); 
the mounting panel (30) being positioned in between the first edge (i.e. Left Edge) and the second edge (i.e. Right Edge); and 
the plurality of customizing elements (i.e. (29) & each (26) SOS Lettering Indicia) being mounted onto the mounting panel (30) (See Figures 2 & 3).15  

Claim(s) 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce.
Regarding claim 1, Ponce discloses the backpack customization device (210) comprising: 

the first fastener (224A);5 
the second fastener (224B); 
the mounting panel (212); 
the plurality of customizing elements (i.e. (26B, 26C, 26D, 26E & 26F) in Figures 4 & 5); 
the first fastener (224A) being connected along the first edge (220A) of the body panel (218A); 
the second fastener (224B) being mounted along the second edge (220B) of the body panel (218B);10 
the second edge (220B) being positioned opposite to the first edge (220A) across the body panel (218A & 218B); 
the mounting panel (212) being superimposed onto the first surface (i.e. via (216A & 216B) on Exterior Outer Surface of (218A & 218B) in Figure 5) of the body panel (218A & 218B); 
the mounting panel (212) being positioned in between the first edge (220A) and the second edge (220B); and 
the plurality of customizing elements (i.e. (26B, 26C, 26D, 26E & 26F) in Figures 4 & 5) being mounted onto the mounting panel (212) (See Figure 5).15  

Regarding claim 2, Ponce discloses each of the plurality of customizing elements (i.e. (26A, 26B, 26C, 26D, 26E & 26F) in Figures 4 & 5) comprising the display device (i.e. 28C & 28D) in Figure 5) and the fastening device (i.e. (30D, 32C & 32D) in Figure 
 
Regarding claim 3, Ponce discloses the plurality of creases (i.e. Bent / Fold Portion of (218A & 218B) in Figure 5);25 the plurality of creases (i.e. Bent / Fold Portion of (218A & 218B) in Figure 5) traversing into the second surface (222A & 222B) of the body panel (218A & 218B); and the second surface (222A & 222B) being positioned opposite to the first surface (i.e. Exterior Surface of (218A & 218B) across the body panel (218A & 218B) (See Figure 5). 5  

Regarding claim 4, Ponce discloses wherein the body panel (218A & 218B) being formed into the sleeve (See Figures 1, 4 & 5) by folding the first end toward the second end along the plurality of creases (i.e. Bent / Fold Portion of (218A & 218B) in Figure 5) along the plurality of creases (i.e. Bent / Fold Portion of (218A & 218B) in Figure 5). 
5  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce in view of (U.S. Patent Design Number 648,920 S) to Dorsey.
Regarding claim 5, Ponce discloses the mounting panel (212) being positioned in between the second lengthwise edge of the body panel (218A & 218B); the second lengthwise edge being positioned opposite to the first lengthwise edge across the body panel (218A & 218B); and the first lengthwise edge and the second lengthwise edge being oriented 15 perpendicular to the first edge and the second edge (See Figure 5).  

Dorsey teaches the at least one document holder (i.e. Photo & Emergency Contact Card Pocket in Figures 1 & 5) (See Claim); the document holder (i.e. Photo & Emergency Contact Card Pocket in Figures 1 & 5) mounted onto the first surface of the panel; the document holder (i.e. Photo & Emergency Contact Card Pocket in Figures 1 & 5) positioned in between the first lengthwise edge of the body panel and the mounting panel (See Figures 1 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one document holder; the document holder mounted onto the first surface of the body panel; the document holder positioned in between the first lengthwise edge of the body panel and the mounting panel as taught by Dorsey with the backpack customization device of Ponce in order to provided ID information and / or emergency medical information. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce and (U.S. Patent Design Number 648,920 S) to Dorsey as applied to claim 5 above, and further in view of (U.S. Patent Publication Number 2012 / 0205960 A1) to Finch.

However, Ponce as modified by Dorsey does not explicitly disclose the flexible window; the flexible window being integrated into the pocket; and20 the flexible window being positioned offset from the first surface across the pocket.  
Finch teaches the flexible window (40); the flexible window (40) being integrated into the pocket (22); and the flexible window (40) being position offset from the first surface (42) across the pocket (22) (See Paragraph 0021) (See Figures 1, 2 & 3).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the document holder comprising the pocket and the flexible window; the flexible window being integrated into the pocket; and20 the flexible window being positioned offset from the first surface across the pocket as taught by Chase et al., with the backpack customization device of Ponce in order to display any suitable message, logo, or image, thereby allowing for customization (See Paragraph 0021). 

Claims 7, 11, 12, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce in view of (U.S. Patent Publication Number 2012 / 0324631 A1) to Peper et al.
Regarding claim 7, Ponce does not disclose at least one internal fastener; and25 the internal fastener being connected to a second surface of the body panel.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one internal fastener; and the internal fastener being connected to the second surface of the body panel as taught by Peper et al., with the backpack customization device of Ponce in order to allow a secure attachment of the bottom face of panel (See Paragraph 0048).

Regarding claim 11, Ponce discloses the backpack customization device (210) comprising: 
the flexible body panel (218A & 218B); 
the first fastener (224A);15 
the second fastener (224B); 
the mounting panel (212); 
a plurality of customizing elements (i.e. (26B, 26C, 26D, 26D, 26E & 26F) in Figures 4 & 5); 
the first fastener (224A) being connected along the first edge (220A) of the body panel (218A);20 
the second fastener (224B) being mounted along the second edge (220B) of the body panel (218B); 
the second edge (220B) being positioned opposite to the first edge (220A) across the body panel (218A & 218B); 

the mounting panel (212) being positioned in between the first edge (220A) and the second edge (220B);25 
the plurality of customizing elements (i.e. (26B, 26C, 26D, 26D, 26E & 26F) in Figures 4 & 5) being mounted onto the mounting panel (212) (See Figure 5).
However, Ponce does not disclose at least one internal fastener; and the internal fastener being connected to the second surface of the body panel.
Peper et al., teaches at least one internal fastener (11 or 13 or 17) (See Figures 8A, 8C or 8D); and the internal fastener (11 or 13 or 17) being connected to the second surface of the body panel (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one internal fastener; and the internal fastener being connected to the second surface of the body panel as taught by Peper et al., with the backpack customization device of Ponce in order to allow a secure attachment of the bottom face of panel (See Paragraph 0048).

Regarding claim 12, Ponce discloses each of the plurality of customizing elements (i.e. (26A, 26B, 26C, 26D, 26E & 26F) in Figures 4 & 5) comprising the display device (i.e. 28C & 28D) in Figure 5) and the fastening device (i.e. (30D, 32C & 32D) in Figure 5); 

the fastening device (i.e. (30D, 32C & 32D) in Figure 5) being connected in between the display device (i.e. 28C & 28D) in Figure 5) and the mounting panel (212) (See Paragraph 0029) (See Figure 5). 

Regarding claim 13, Ponce discloses the plurality of creases (i.e. Bent / Fold Portion of (218A & 218B) in Figure 5);25 
the plurality of creases (i.e. Bent / Fold Portion of (218A & 218B) in Figure 5) traversing into the second surface (222A & 222B) of the body panel (218A & 218B); and
the second surface (222A & 222B) being positioned opposite to the first surface (i.e. Exterior Surface of (218A & 218B) across the body panel (218A & 218B) (See Figure 5). 5  

Regarding claim 14, Ponce discloses wherein the body panel (218A & 218B) being formed into the sleeve (See Figures 1, 4 & 5) by folding the first end toward the second end along the plurality of creases (i.e. Bent / Fold Portion of (218A & 218B) in Figure 5) along the plurality of creases (i.e. Bent / Fold Portion of (218A & 218B) in Figure 5). 
5  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce in view of (U.S. Patent Number 6,922,876 B2) to Kobayashi.

Kobayashi teaches at least one storage compartment (11); the storage compartment (11) being mounted onto the first surface; and the storage compartment (11) being positioned offset from the mounting panel (1) (See Figures 4 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one storage compartment; the storage compartment being mounted onto the first surface; and the storage compartment being positioned offset from the mounting panel as taught by Kobayashi in order to provide storage for personal electronic items. 
 	However, Ponce as modified by Kobayashi does not explicitly disclose the storage compartment (11) being positioned along the body panel (23A & 23B) (See Figures 5 & 7).
	It would have been obvious to one having ordinary skill in the art at the invention was effectively filed to make the storage compartment positioned along the body panel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce in view of (U.S. Patent Design Number 572,901 S) to St. George.

	St. George teaches the first trim border (i.e. Flexible Strip of Material along Left Edge Portion in Figure 2); and the first trim border (i.e. Flexible Strip of Material along Left Edge Portion in Figure 2) being integrated into the body panel along the first lengthwise edge (See Figures 1, 2, 3, 5 & 6).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first trim border; and the first trim border integrated into the body panel along the first lengthwise edge as taught by St. George with the backpack customization device of Ponce in order to provide a finished appearance and enhance product appeal.

[AltContent: textbox (Body Panel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Body Panel)]
[AltContent: arrow][AltContent: textbox (1st Trim Border)][AltContent: arrow][AltContent: textbox (2nd Trim Border)][AltContent: textbox (1st Fastener)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mounting Panel)][AltContent: textbox (2nd Fastener)][AltContent: arrow]		
    PNG
    media_image1.png
    239
    408
    media_image1.png
    Greyscale



Right Edge Portion in Figure 2); and the second trim border (i.e. Flexible Strip of Material along Right Edge Portion in Figure 2) being integrated into the body panel along a second 10 lengthwise edge (See Figures 1, 2, 3, 5 & 6).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce and (U.S. Patent Publication Number 2012 / 0324631 A1) to Peper et al., as applied to claim 11 above, and further in view of (U.S. Patent Design Number 648,920 S) to Dorsey.
Regarding claim 15, Ponce discloses10 the mounting panel (212) being positioned in between the second lengthwise edge of the body panel (218A & 218B); the second lengthwise edge being positioned opposite to the first lengthwise edge across the body panel (218A & 218B); and the first lengthwise edge and the second lengthwise edge being oriented 15 perpendicular to the first edge and the second edge (See Figure 5).  
However, Ponce does not disclose at least one document holder; the document holder being mounted onto the first surface of the body panel; the document holder being positioned in between the first lengthwise edge of the body panel and the mounting panel.
Dorsey teaches the at least one document holder (i.e. Photo & Emergency Contact Card Pocket in Figures 1 & 5); the document holder (i.e. Photo & Emergency Contact Card Pocket in Figures 1 & 5) mounted onto the first surface of the panel; the document holder (i.e. Photo & Emergency Contact Card Pocket in Figures 1 & 5) 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one document holder; the document holder mounted onto the first surface of the body panel; the document holder positioned in between the first lengthwise edge of the body panel and the mounting panel as taught by Dorsey with the backpack customization device of Ponce in order to provided ID information and / or emergency medical information. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce, (U.S. Patent Publication Number 2012 / 0324631 A1) to Peper et al., and (U.S. Patent Design Number 648,920 S) to Dorsey as applied to claim 15 above, and further in view of. (U.S. Patent Publication Number 2012 / 0205960 A1) to Finch.
Regarding claim 16, Ponce as modified by Dorsey discloses the document holder (i.e. Photo & Emergency Contact Card Pocket in Figures 1 & 5) comprising the pocket (i.e. Slit Opening in Figure 5).
However, Ponce as modified by Dorsey does not explicitly disclose the flexible window; the flexible window being integrated into the pocket; and20 the flexible window being positioned offset from the first surface across the pocket.  
Finch teaches the flexible window (40); the flexible window (40) being integrated into the pocket (22); and the flexible window (40) being position offset from the first surface (42) across the pocket (22) (See Paragraph 0021) (See Figures 1, 2 & 3).
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce and (U.S. Patent Publication Number 2012 / 0324631 A1) to Peper et al., as applied to claim 11 above, and further in view of (U.S. Patent Number 6,922,876 B2) to Kobayashi.
Regarding claim 17, Ponce as modified above does not disclose at least one storage compartment; the storage compartment being mounted onto the first surface; and the storage compartment being positioned offset from the mounting panel.
Kobayashi teaches at least one storage compartment (11); the storage compartment (11) being mounted onto the first surface; and the storage compartment (11) being positioned offset from the mounting panel (1) (See Figures 4 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one storage compartment; the storage compartment being mounted onto the first surface; and the storage compartment being positioned offset from the mounting panel as taught by Kobayashi with the backpack customization device of Ponce in order to provide storage for personal electronic items.
explicitly disclose the storage compartment (11) being positioned along the body panel (23A & 23B) (See Figures 5 & 7).
	It would have been obvious to one having ordinary skill in the art at the invention was effectively filed to make the storage compartment positioned along the body panel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2012 / 0045597 A1) to Ponce and (U.S. Patent Publication Number 2012 / 0324631 A1) to Peper et al., as applied to claim 11 above, and further in view of (U.S. Patent Design Number 572,901 S) to St. George.
Regarding claim 18, Ponce does not disclose the first trim border; and the first trim border being integrated into the body panel along the first lengthwise 5edge.  
	St. George teaches the first trim border (i.e. Flexible Strip of Material along Left Edge Portion in Figure 2); and the first trim border (i.e. Flexible Strip of Material along Left Edge Portion in Figure 2) being integrated into the body panel along the first lengthwise edge (See Figures 1, 2, 3, 5 & 6).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first trim border; and the first trim border integrated into the body panel along the first lengthwise edge as taught by St. George with the backpack customization device of Ponce in order to provide a finished appearance and enhance product appeal.

Regarding claim 19, Ponce as modified by St. George discloses the second trim border (i.e. Flexible Strip of Material along Right Edge Portion in Figure 2); and the second trim border (i.e. Flexible Strip of Material along Right Edge Portion in Figure 2) being integrated into the body panel along a second 10 lengthwise edge (See Figures 1, 2, 3, 5 & 6).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Design Number 465,324 S) to Matthew teaches the storage compartment and at least one document holder (See Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734